January 5, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                            CITY OF HOUSTON, Appellant

NO. 14-11-00087-CV                        V.

                        LUIS CRESPO AMAZQUITA, Appellee
                              ____________________



       This cause, an appeal from the judgment in favor of appellee, Luis Crespo
Amazquita, signed January 7, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

       We order appellant, the City of Houston, jointly and severally, to pay all costs
incurred in this appeal. We further order this decision certified below for observance.